Citation Nr: 1427260	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-27 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a gastrointestinal disorder (claimed as ulcers).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active duty service from October 1984 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and a hiatal hernia and reflux esophagitis. The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2013, at the RO; a transcript of that hearing is associated with the claims file.

This matter was previously remanded for further development by the Board in December 2013.  Such has been completed and this matter is returned to the Board for further consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issue of entitlement to reimbursement of VA benefits withheld due to the Veteran being classified as a fugitive felon has been raised by the record, via repeated written contentions submitted by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately due process and evidentiary deficiencies require an additional remand of this matter.  

With respect to the bilateral hearing loss claim, the Veteran underwent a second VA audiological examination in January 2014, at which time puretone thresholds again could not be obtained and the VA examiner noted that the testing results obtained was unreliable and not suitable for rating purposes.  The diagnosis is noted to be non organic hearing loss.  Consequently, the Board is still unable to determine at this time whether the Veteran has a current hearing loss disability under 38 C.F.R. § 3.385.  However in May 2014, the Veteran submitted a copy of a September 2010 undated private audiology report that appears to document post service hearing loss; such evidence was not previously available for review at the time of the January 2014 examination.  

Additionally, in a May 2014 statement submitted by the Veteran which accompanies the September 2010 private audiology report, he has alleged that the VA Medical Facility in Tallahassee acknowledged the presence of hearing loss in both ears after sending him to a private facility, the Hearing and Balance Associates in September 2010, which diagnosed hearing loss.  The Veteran has alleged that the VA itself issued hearing aids in September 2010 and October 2010, and had the Veteran retested in October 2010.  Among the VA records currently obtained from the VAMC in Tallahassee, Florida and Gainesville, Florida, none of the records are shown to be from 2010.  Thus an attempt must be made to obtain these additional records regarding hearing loss that appear to be in the VA's constructive possession. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Given the existence of potentially pertinent evidence regarding hearing loss that has not been reviewed by the VA examiner and the continued problems trying to diagnose a current hearing loss disability, another VA examination attempt should be made to ascertain whether the Veteran has a hearing loss disability that is related to his conceded acoustic trauma in service.  Should the examiner continue to be unable to diagnose anything other than a "non organic" hearing loss using standard testing techniques, the examiner should explain the significance of the finding of pure tone thresholds with a nonorganic component, to include why this rendered the current audiological test results unreliable.  Additionally an interpretation of the September 2010 private audiology report and any other audiology reports to be obtained is necessary by a qualified VA examiner.  

Turning to the Veteran's claimed gastrointestinal disorder, the Veteran has now alleged a new basis for entitlement to service connection in the May 2014 statement.  Specifically he has pointed out that he served in Southwest Asia during the Gulf War and that he recently received a document from the VA regarding the VA's Epidemiology Program for Chronic Multi System Illness, and pointed out that gastrointestinal conditions were included in the listed illnesses.  Because this has not been addressed by the RO nor by any VA examiner, it will be necessary to obtain an addendum opinion from a VA examiner as to whether the Veteran has any gastrointestinal conditions are attributable to an undiagnosed illness or a medically unexplained chronic multi-system illness such as irritable bowel disease.  

Additionally the Board notes that the lay and medical evidence submitted by the Veteran in May 2014 was not reviewed by the RO and thus requires issuance of a SSOC to address this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Tallahassee and Miami VA Medical Centers, or any other VA medical facilities that may have treated the Veteran in 2010, to include any treatment for hearing loss, and any records since 2012 and associate those documents with the claims file.  

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss and gastrointestinal disorders, which is not already of record, to particularly include any additional records regarding hearing loss shown to have been examined in September 2010.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  Additionally, if this examiner finds that the Veteran's pure tone thresholds have a nonorganic component that render the test results unreliable, explain this significance.  If it is determined to not be possible to diagnose hearing loss using standard audiological testing, further testing should be undertaken as deemed appropriate, to include neurological or psychological evaluation if so indicated.  

After performing an examination, the examiner(s) should discuss the following:  

(a) Whether the Veteran's right ear hearing loss is more likely, less likely, or at least as likely as not (50 percent or greater probability) is caused by or otherwise related to military service, to include exposure to military/combat/mechanic noise therein.  If a right ear hearing loss is shown to pre-exist service, the examiner should provide an opinion as to whether it was aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his military service, to include exposure to military/combat/mechanic noise therein.  

(b) Whether the Veteran's left ear hearing loss was aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his military service, to include exposure to military/combat/mechanic noise therein.  

The examiner should take as conclusive fact that the Veteran was exposed to noise, such as tank engine and artillery fire noise, during his period of service.  The examiner should also take as conclusive fact that the Veteran's June 1984 enlistment examination demonstrates pre-existing left ear hearing loss under 38 C.F.R. § 3.385.  

The examiner should specifically discuss the audiological findings throughout the service treatment records, as well as the Veteran's lay evidence with regards to symptomatology during service and continuity of symptomatology after discharge from service.  The examiner must also interpret the findings from the September 2010 audiological testing submitted by the Veteran, and any other audiology reports that are obtained pursuant to this remand, and discuss the significance of any such findings in providing the opinion as to the nature and etiology of the Veteran's claimed hearing loss.  

All opinions must be accompanied by a rationale. If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.   

4.  The RO/AMC should forward the electronic claims folder to the examiner who conducted the January 2014 VA gastrointestinal disorders examination to provide an addendum opinion.  If this examiner is no longer available, this electronic claims folder should be forwarded to the appropriate specialist.   After reviewing the entire record, the examiner should provide an opinion as to whether any gastrointestinal disability can be deemed to be due to an undiagnosed illness or a medically unexplained chronic multisymptom illness due to the Veteran's service including that during the Persian Gulf War.  The examiner should also address whether any current gastrointestinal disorder can be attributed to his Gulf War service on a direct basis.  The examiner should include a complete rationale for all conclusions rendered in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, this should be explained in the report.  All opinions must be accompanied by a rationale. If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided. 

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss and a gastrointestinal disorder. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, which includes consideration of the criteria under 38 CFR 3.317 regarding certain disabilities due to undiagnosed illness for the gastrointestinal disorder and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



